 

Exhibit 10.4
2011 Performance Based Restricted Stock Agreement
NCR 2006 Stock Incentive Plan
 
You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the NCR Corporation 2006 Stock Incentive Plan, as
amended and restated effective December 31, 2008 (the “Plan”), as listed on the
restricted stock grant information page on the website of the third party Plan
administrator for NCR Corporation (referred to herein, together with its
affiliate companies, as “NCR”), subject to the terms and conditions of this 2011
Performance Based Restricted Stock Agreement (this “Agreement”) and the Plan.
 
1.Subject to potential reduction as set forth in Section 2 and further subject
to the other terms and conditions of this Agreement, one hundred and fifty
percent of the Restricted Stock will become nonforfeitable (“Vested”) on March
3, 2014 (your “Vesting Date”), provided that (i) the Compensation and Human
Resource Committee of the NCR Board of Directors (the “Committee”) has certified
that NCR has achieved the level of Return on Capital (as defined below)
described in your award letter for the period from January 1, 2011, through
December 31, 2012 (the “Performance Period”), and (ii) you are continuously
employed by NCR until your Vesting Date. In all cases, the Committee shall
certify whether NCR has achieved the specified level of Return on Capital within
seventy (70) days following the end of the Performance Period.
 
2.    The actual number of shares of Restricted Stock that become Vested based
on achieving the level of Return on Capital during the Performance Period
described in your award letter may be reduced by the Committee in its sole and
absolute discretion following the end of the Performance Period based on such
factors as the Committee determines to be appropriate and/or advisable including
without limitation NCR's achievement of Non-Pension Operating Income Minus
Capital Charge (“NPOICC”) for all or a portion of the Performance Period. It is
the current intention of the Committee that the Committee will exercise its
discretion to reduce the number of shares of Restricted Stock earned pursuant to
Section 1 based on NCR's achievement of NPOICC for 2011 as set forth in the
table below, such that: (i) if NCR's achievement of NPOICC for fiscal year 2011
is below the “Threshold” level, then the Committee intends to reduce the number
of shares of Restricted Stock earned pursuant to Section 1 to zero; (ii) if
NCR's achievement of NPOICC for fiscal year 2011 is between the “Threshold” and
“Target” levels, then the Committee intends to reduce the number of shares of
Restricted Stock earned pursuant to Section 1 to between 25% and 100% of the
shares of Restricted Stock awarded; and (iii) if NCR's achievement of NPOICC for
fiscal year 2011 is above the “Target” level, the Committee intends to reduce
the number of shares of Restricted Stock earned pursuant to Section 1 to between
100% and 150% of the shares of Restricted Stock awarded. Notwithstanding the
foregoing, in the event that NCR's achievement of NPOICC for fiscal year 2011 is
above the “Target” level and NCR's achievement of NPOICC for fiscal year 2012 is
less than the “Target” level for fiscal year 2011, then the Committee intends to
reduce the number of shares of Restricted Stock earned pursuant to Section 1 to
100% of the shares of Restricted Stock awarded. Notwithstanding the foregoing,
the Committee reserves the right to deviate from such reduction formula based on
achievement of NPOICC and may reduce the number of shares of Restricted Stock
that will Vest based on such other factors as the Committee in its sole and
absolute discretion determines to be appropriate and/or advisable; provided,
however, that it is the intention of the Committee that it will deviate from
such reduction formula based on achievement of NPOICC only in extreme and
unusual circumstances:
NPOICC Level
Number of Shares Earned (as a % of Restricted Stock Awarded)
Threshold
25%
Target
100%
Maximum
150%

 
3.    “NPOICC” is defined as (A minus (B times C)). “A” equals “Non-Pension
Operating Income” (which is operating income before defined benefit pension
expense (or income) and including costs attributable to stock options) for the
fiscal year, as reported by NCR at the conclusion of the fiscal year. “B” equals
“Controllable Capital”, which is working capital (comprised of accounts
receivable plus inventory, minus the sum of accounts payable, deferred revenue
and customer deposits), plus the sum of Property, Plant & Equipment, other
current assets excluding taxes, and capitalized software, minus the sum of
payroll and employee benefits and other current liabilities, excluding taxes and
severance (FAS 112 liability). “C” equals 10%, which approximates NCR's weighted
average cost of capital.
4.    For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.
5.    (a)    In the event of your Termination of Employment (as defined in the
Plan) with NCR prior to your Vesting

 

--------------------------------------------------------------------------------

 

Date due to: (i) your death, or (ii) cessation of active employment by NCR as a
result of a disability for which you qualify for benefits under the NCR
Long-Term Disability Plan or another long-term disability plan sponsored by NCR
(“Disability”), then a pro rata portion of the shares of Restricted Stock will
become Vested, effective as of the date of your Termination of Employment. The
pro rata portion will be determined by multiplying the “Target” number of Stock
Units described in Section 2 (100% of the Stock Units awarded) by a fraction,
the numerator of which is the number of full and partial months of employment
you completed after the date of grant of this award (the “Grant Date”), and the
denominator of which is the number of full and partial months between the Grant
Date and March 3, 2014.
(b)    In the event of your Termination of Employment with NCR prior to the
Vesting Date due to: (i) your Retirement (defined as termination by you of your
employment with NCR at or after age 55 with the consent of the Committee other
than, if applicable to you, for Good Reason (as described below) during the 24
months following a Change in Control (as defined in the Plan)); or (ii)
involuntary termination of your employment by the Company for any reason other
than for Cause (as defined in the Plan), other than termination by the Company
during the 24 months following a Change in Control; then, based upon the
Committee's certification of Return on Capital and any discretionary reduction
in the number of Vested shares of Restricted Stock pursuant to Section 2, a pro
rata portion of the shares of Restricted Stock will become Vested, effective as
of the end of the Performance Period or, if later, the date of your Termination
of Employment. The pro rata portion will be determined calculating the total
number of shares you would have received (through Vesting of shares of
Restricted Stock) if your NCR employment had not terminated prior to your
Vesting Date, and multiplying that number by a fraction, the numerator of which
is the number of full and partial months of employment that you completed after
the Grant Date, and the denominator of which is the number of full and partial
months between the Grant Date and March 3, 2014.
(c)    Notwithstanding any provision in this Agreement to the contrary other
than Sections 6, 12, 13, 14 and 21:
(i)in the event a Change in Control occurs on or prior to December 31, 2011 and
this Restricted Stock award is not assumed, converted or replaced by the
continuing entity, the Restricted Stock shall Vest immediately prior to the
Change in Control (without regard to performance or pro-ration) at the “Target”
level described in Section 2 (100% of the shares of Restricted Stock awarded);
 
(ii)in the event a Change in Control occurs after December 31, 2011 and this
restricted stock award is not assumed, converted or replaced by the continuing
entity, the Restricted Stock shall Vest immediately prior to the Change in
Control as follows:
 
(A)    if such Change in Control occurs prior to the end of the Performance
Period, the Restricted Stock will Vest (without regard to performance after the
Change in Control or pro-ration) based on actual performance for fiscal year
2011 (without adjustment based on performance for fiscal year 2012) and the
Committee's reduction of the number of shares of Restricted Stock earned in
accordance with the table set forth in Section 2, and
(B)    if such Change in Control occurs on or after the end of the Performance
Period, the Restricted Stock will Vest (without regard to pro-ration) based on
actual performance during the Performance Period and the Committee's reduction
of the number of shares of Restricted Stock earned in accordance with the table
set forth in Section 2;
(iii)except as provided in clause (v) below, in the event of a Change in Control
on or prior to December 31, 2011 wherein this Restricted Stock award is assumed,
the Restricted Stock will Vest on your Vesting Date (without regard to
performance or pro-ration) at the “Target” level described in Section 2 (100% of
the shares of Restricted Stock awarded), subject to your continued employment
through and until your Vesting Date;
 
(iv)except as provided in clause (v) below, in the event of a Change in Control
after December 31, 2011 and prior to the Vesting Date wherein this restricted
stock award is assumed, the Restricted Stock shall Vest on your Vesting Date as
follows:
 
(A)    if such Change in Control occurs prior to the end of the Performance
Period, the Restricted Stock will Vest (without regard to performance after the
Change in Control or pro-ration) based on actual performance for fiscal year
2011 (without adjustment based on actual performance for fiscal year 2012) and
the Committee's reduction of the number of shares of Restricted Stock earned in
accordance with the table set forth in Section 2, subject to your continued
employment through and

 

--------------------------------------------------------------------------------

 

until your Vesting Date, and
(B)    if such Change in Control occurs on or after the end of the Performance
Period, the Restricted Stock will Vest (without regard to pro-ration) based on
actual performance during the Performance Period and the Committee's reduction
of the number of shares of Restricted Stock earned in accordance with the table
set forth in Section 2, subject to your continued employment through and until
your Vesting Date; and
(v)notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment by NCR other than for Cause (as defined in the NCR Change in Control
Severance Plan, to the extent that you are a participant in the NCR Change in
Control Severance Plan at the time of such Termination of Employment; otherwise
as defined in the Plan) or Disability or, if you are a participant in the NCR
Change in Control Severance Plan, an NCR Severance Policy or a similar
arrangement that defines “Good Reason” in the context of a resignation following
a Change in Control and you terminate your employment for Good Reason as so
defined, to the extent not then-Vested, the Restricted Stock award shall Vest
immediately upon your Termination of Employment at the level specified in clause
(iii) or (iv) as applicable.
 
(d)    Except as otherwise provided in this Section 5, if your employment
terminates prior to your Vesting Date for any reason, the Restricted Stock will
automatically be forfeited without further action or notice by the Company.
6.    By accepting this award, unless disclosure is required by applicable law
or regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Restricted Stock
will be forfeited if you violate the terms and conditions of this Section.
7.    In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction; (2)
the substitution of other property (including, without limitation, cash or other
securities of NCR and securities of entities other than NCR) for the Restricted
Stock subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities). The Committee will adjust the Performance Goals (as defined in the
Plan) applicable to any awards to reflect any unusual or non-recurring events
and other extraordinary items, impact of charges for restructurings,
discontinued operations, and the cumulative effects of accounting or tax
changes, each as defined by generally accepted accounting principles and as
identified in NCR's financial statements, notes to the financial statements,
management's discussion and analysis or other NCR filings with the Securities
and Exchange Commission.
8.    You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 10 below, and,
prior to your Vesting Date, the Restricted Stock is not freely transferable.
Until the Restricted Stock has become Vested, the Restricted Stock shall be
issued in book-entry only form and shall not be represented by a certificate.
The restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of NCR. You agree that, in order to
ensure compliance with the restrictions imposed on the Restricted Stock under
this Agreement, NCR may issue appropriate “stop transfer” instructions to its
transfer agent and/or third party Plan administrator. By execution of this
Agreement and effective until the Restricted Stock has become Vested, you hereby
irrevocably constitute and appoint the Chief Executive Officer and the Chief
Financial Officer of the Company attorneys-in-fact to transfer the Restricted
Stock on the stock transfer records of NCR with full power of substitution. You
agree to take any and all other actions (including without limitation executing,
delivering, performing and filing such other agreements, instruments and
documents) as NCR may deem necessary or appropriate to carry out and give effect
to the provisions of this Agreement. As soon as practicable after your Vesting
Date, subject to Section 11

 

--------------------------------------------------------------------------------

 

below, NCR will instruct its transfer agent and/or third party Plan
administrator to release the restrictions on your record account and the
Restricted Stock will become freely transferable.
9.    Prior to Vesting, the Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated, except by beneficiary designation,
will or by the laws of descent and distribution upon your death.
10.    Any cash dividends declared before your Vesting Date on the Restricted
Stock shall not be paid currently, but shall be reinvested in shares of common
stock of NCR. Any shares resulting from such reinvestment (the “Dividend
Shares”) will be considered Restricted Stock for purposes of this Agreement and
will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the Restricted Stock (the “Dividend Payment Date”) in the absence of the
reinvestment requirements of this Section, the number of Dividend Shares will be
determined by dividing the amount of dividends otherwise attributable to the
Restricted Stock but not paid on the Dividend Payment Date by the Fair Market
Value of NCR's common stock on the Dividend Payment Date. The Committee may, in
its discretion, take such action as it deems appropriate regarding in-kind
dividends or distributions with respect to the Restricted Stock prior to your
Vesting Date, which actions may include, without limitation, current
distribution or liquidation or reinvestment in Restricted Stock. Any securities
or property so distributed may, in the Committee's discretion, be subject to any
or all of the forfeiture provisions set forth in this Agreement.
11.    (a)    NCR has the right to deduct or cause to be deducted, or collect or
cause to be collected, with respect to the taxation of the Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. Except as otherwise provided in this Section, your acceptance of this
award of Restricted Stock constitutes your instruction to NCR and any brokerage
firm determined acceptable to NCR for such purpose to sell on your behalf the
whole number of shares of Vested Restricted Stock as NCR determines to be
appropriate to generate cash proceeds sufficient to satisfy such tax withholding
requirements. Any such shares of Vested Restricted Stock will be sold on the
day(s) the requirement to withhold taxes arises (e.g., the date that the
Restricted Stock becomes Vested) or as soon thereafter as practicable. You will
be responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the tax
withholding requirements. Accordingly, you agree to pay to NCR as soon as
practicable, including through additional payroll withholding, any amount of
such taxes required to be withheld that is not satisfied by the sale of Vested
Restricted Stock described above. You acknowledge that this Section is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is to be interpreted
to comply with the requirements of Rule 10b5-1(c), and that you are not aware of
any material, nonpublic information with respect to NCR or any securities of NCR
as of the date of this Agreement.
(b)    Notwithstanding the foregoing, if at the time that any shares of Vested
Restricted Stock would otherwise be sold to satisfy tax withholding requirements
pursuant to Section 11(a) you are an executive officer subject to the provisions
of Section 16 of the Exchange Act, you hereby consent and direct that, in lieu
of such sale, NCR shall withhold the whole number of shares of Vested Restricted
Stock as NCR, in its sole discretion, deems necessary to satisfy such tax
withholding requirements, and you agree to pay to NCR, including through
additional payroll withholding, any amount of such taxes required to be withheld
that is not satisfied by the withholding of Vested Restricted Stock described in
this Section.
(c)    Notwithstanding the foregoing, if you are paid through a non-United
States NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Restricted Stock by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.
12.    In exchange for the Restricted Stock, you agree that during your
employment with NCR and for a twelve (12) month period after the termination of
employment (or if applicable law mandates a maximum time that is shorter than
twelve (12) months, then for a period of time equal to that shorter maximum
period), regardless of the reason for termination, you will not, yourself or
through others, without the prior written consent of the Chief Executive Officer
of NCR: (a) render services directly or indirectly to, or become employed by,
any Competing Organization (as defined in this Section) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment; (b)
directly or indirectly recruit, hire, solicit or induce, or attempt to induce,
any exempt employee of NCR, its subsidiaries or affiliates, to terminate his or
her employment with NCR, its subsidiaries or affiliates, or otherwise cease his
or her relationship with NCR, its subsidiaries or affiliates; or (c) solicit the
business of any firm or company with which you worked during the preceding two
(2) years while employed by NCR, including customers of NCR,

 

--------------------------------------------------------------------------------

 

its subsidiaries or affiliates. If you breach the terms of this Section, you
agree that in addition to any liability you may have for damages and/or
equitable relief arising from such breach, any Restricted Stock that has not yet
Vested will be immediately forfeited, and you will pay to NCR the Fair Market
Value of any Restricted Stock that Vested during the twelve (12) months prior to
the date of termination of your employment. Such Fair Market Value shall be
determined as of the Vesting Date. If you breach the terms of this Section prior
to your Vesting Date but after your employment terminates due to the
circumstances described in the first paragraph of Section 5, your award will be
forfeited and you will not receive a pro rata portion of the Restricted Stock.
As used in this Section, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.
13.    By accepting the Restricted Stock, you agree that, where permitted by
local law, any controversy or claim arising out of or related to this Agreement
or your employment relationship with NCR (including its termination) shall be
resolved by binding arbitration. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or nearest major city (i.e., with a population in excess of
250,000) in the state in which you reside. If you are employed outside the
United States, where permitted by local law, the arbitration shall be conducted
in the regional headquarters city of the business organization in which you
work. The arbitration shall be held before a single arbitrator who is an
attorney or former judge or magistrate knowledgeable in employment law and/or
competition law. The arbitrator's decision and award shall be final and binding
and may be entered in any court having jurisdiction. For arbitrations held in
the United States, issues of arbitrability shall be determined in accordance
with the federal substantive and procedural laws relating to arbitration; all
other aspects shall be interpreted in accordance with the laws of the State of
Ohio, without regard to its conflict of laws principles. Each party shall bear
its own attorney's fees associated with the arbitration and other costs and
expenses of the arbitration shall be borne as provided by the rules of the
American Arbitration Association for an arbitration held in the United States,
or similar applicable rules for an arbitration held outside the United States.
The Restricted Stock will be forfeited if the Committee determines that you
engaged in misconduct in connection with your employment with NCR. If any
portion of this paragraph is held to be unenforceable, it shall be severed and
shall not affect either the duty to arbitrate or any other part of this
paragraph.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 12, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 12, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration.
14.    By accepting the Restricted Stock, you acknowledge and agree that, to the
extent that the Restricted Stock constitutes “Covered Incentive Compensation”
subject to the terms of NCR's Compensation Recovery Policy, as the same may be
in effect from time to time (the “Compensation Recovery Policy”), then,
notwithstanding any other provision of this Agreement to the contrary, you may
be required to forfeit or repay any or all of the Restricted Stock pursuant to
the terms of the Compensation Recovery Policy. Further, you acknowledge and
agree that NCR may, to the extent permitted by law, enforce any repayment
obligation pursuant to the Compensation Recovery Policy by reducing any amounts
that may be owing from time-to-time by NCR to you, whether as wages, severance,
vacation pay or in the form of any other benefit or for any other reason.
15.    Subject to the terms of this Agreement, you may at any time designate one
or more beneficiaries to receive all or part of any Restricted Stock to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any Restricted Stock distributable
hereunder that is subject to such a designation will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other
Restricted Stock not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Restricted Stock in question may be transferred to
your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Stock.
16.    By accepting this award, you agree that data, including your personal
data, necessary to administer this award may be exchanged among NCR and its
subsidiaries and affiliates as necessary, and with any vendor engaged by NCR to
administer this award. You also consent to receiving information and materials
in connection with this award or any subsequent awards under the Plan or any
successor thereto, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Web site access and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you.

 

--------------------------------------------------------------------------------

 

 
17.    Your participation in the Plan is voluntary.  The value of this award is
an extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of NCR, including
but not limited to, the timing of the grant, amount and vesting provisions. 
 
18.    The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.
19.    The terms of this award of Restricted Stock as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee.
20.    In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 13 of this Agreement shall prevail.
21.    Notwithstanding any other provision of this Agreement, this award of
Restricted Stock and your right to retain any shares of Restricted Stock that
become Vested hereunder are subject to your timely annual certification to NCR's
Code of Conduct.
 
 
 
 
 
 

 